Name: Commission Regulation (EEC) No 2889/83 of 14 October 1983 on arrangements for imports into France of certain textile products originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 83 Official Journal of the European Communities No L 285/5 COMMISSION REGULATION (EEC) No 2889/83 of 14 October 1983 on arrangements for imports into France of certain textile products originating in Czechoslovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Czechoslovakia before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Czechoslovakia and specified in the Annex hereto shall be subject to the provisional quan ­ titative limit set out in that Annex. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 83) speci ­ fied in the Annex hereto and originating in Czecho ­ slovakia have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 7 October 1983 Czechoslovakia was notified of a request for consultations ; whereas, pending a mutually satis ­ factory solution, the Commission has requested Czechoslovakia to limit exports to France of products falling within category 83 to 15 tonnes with effect from the date of notification of the request for consul ­ tations ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Czechoslovakia between 7 October 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been intro ­ duced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Article 2 1 . Products as referred to in Article 1 , shipped from Czechoslovakia to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Czechoslo ­ vakia to France after the entry into force of this Regu ­ lation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Czecho ­ slovakia on or after 7 October 1983 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Czechoslovakia before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations.(') OJ No L 374, 31 . 12. 1982, p . 106 . No L 285/6 Official Journal of the European Communities 18 . 10 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountry Member State Units Provisional quantitative limit 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11) 11 22 33 44 60.05-04, 76, 77, 78, 79 , 81 , 85, 88 , 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool, of cotton or of man-made textile fibres Czechoslovakia F Tonnes 15